Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2001

Eichorn v. AT&T Corp
Precedential or Non-Precedential:

Docket 99-5791




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Eichorn v. AT&T Corp" (2001). 2001 Decisions. Paper 134.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/134


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 12, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-5791

KURT H. EICHORN;
WILLIAM J. HUCKINS; T. ROGER KIANG;
EDWARD W. LANDIS; ORLANDO NAPOLIT ANO,
individually and on behalf of all others similarly situated;
GILBERT G. DALEY; SUSAN H. DIBONA;
BETH KING; MICHAEL S. ORATOWSKI;
THOMAS L. SALISBURY; LAWRENCE W ALSH,
individually and on behalf of all others similarly situated,
       Appellants

v.

AT&T CORP; LUCENT TECHNOLOGIES, INC.;
TEXAS PACIFIC GROUP

On Appeal from the United States District Court
for the District of New Jersey
D.C. Civil Action Nos. 96-cv-03587 & 96-cv-04674
(Honorable Mary Little Cooper)

Argued December 12, 2000

Before: SCIRICA and AMBRO, Circuit Judges,
and POLLAK, District Judge*



_________________________________________________________________
* The Honorable Louis H. Pollak, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the slip opinion in the
above case, filed April 23, 2001, be amended as follows:

       Page 23, line 36, that reads:

        "employer's rationale was not pre-textual and that
       the"

       shall read:

        "employer's rationale was pre-textual and that the"

       BY THE COURT,

       /s/ Anthony J. SciricaCircuit Judge

DATED: June 12, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2